UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4757


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY DEMPS KING, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:11-cr-00191-D-1)


Submitted:   July 8, 2013                   Decided:    August 5, 2013


Before KING and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark R. Sigmon, GRAEBE HANNA & SULLIVAN, PLLC, Raleigh, North
Carolina, for Appellant.    Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Joshua L. Rogers, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony        Demps     King,        Jr.,       appeals        his   conviction      for

knowingly possessing a firearm after having been convicted of a

felony in violation of 18 U.S.C. § 922(g)(1).                               King claims the

evidence is insufficient to support the jury’s verdict.                               For the

reasons that follow, we affirm.



                                                 I.

                                                 A.

      In     the     early     morning       hours         of    February    9,     2011,   the

Fayetteville, North Carolina, Police Department received a call

for service regarding shots fired in the parking lot at a local

club. 1     Officers were told that the suspect vehicle was a black

sport      utility    vehicle,        possibly        a    Ford       Expedition,    with   one

headlight out.         While en route to the call, Officer John Carro

observed a vehicle matching that description with one headlight

out   in    the    parking     lot     of    a       gas   station.         Carro    continued

traveling down the road so as to not alert the occupants of the

vehicle that he had noticed them.                               Carro radioed for backup

before     he   turned       around    to    approach           the    vehicle.      Detective

1
  Because the district court returned a guilty verdict, we review
the evidence in the light most favorable to the Government. See
United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en
banc).




                                                 2
Michael Ballard and Officer Jerrod Belanger responded to the

call for backup.      The vehicle left the gas station and Carro

fell in behind it before initiating a traffic stop.

       Carro opened, but stayed behind, the door of his patrol

car.    He used the car’s public announcement system to order the

occupants out of the vehicle.            The driver indicated that the

door of the vehicle would not open.          Carro repeated his command,

but none of the four occupants complied.

       By that time, Sergeant Dale Autry, II, arrived on scene

and, with Ballard and Belanger, approached the passenger side of

the vehicle.       Belanger swung wide to the right to obtain a

better view of the inside of the vehicle.            Both the front and

rear   passenger   windows   were   rolled   down.   Belanger   saw   King

reclined in the front passenger seat, and looking back into the

vehicle.    Belanger ordered King to keep his hands where he could

see them.     Ballard opened the rear passenger door and ordered

the right-rear passenger out and onto the ground.            Autry then

approached the front passenger seat and ordered King out of the

vehicle.     Autry was able to grab King’s right hand but was

unable to secure King’s left hand.

       Before Autry was able to secure King, Belanger saw King

retrieve a firearm from his lap, grab the firearm by the barrel,

and reach backward between the two front seats.          Autry saw some

type of object in King’s left hand and also saw King place

                                     3
something underneath the left rear seat of the vehicle, but was

not sure what the object was.                 Ballard, who was attempting to

secure    the   right   rear    passenger          on   the   ground    next    to   the

vehicle, saw King’s left arm between the two front seats, but

saw nothing in King’s left hand.                   Ballard grabbed King’s left

arm and Autry then removed King from the vehicle.

      Ballard walked around to the driver’s side of the vehicle

and looked at the backseat floorboard where he had observed King

reach.      He discovered a .38 caliber Smith & Wesson revolver on

the floorboard just in front of the left rear passenger seat of

the   vehicle.       Autry    asked   for      a    crime     scene    technician     to

respond to their location to test all of the occupants’ hands

for gunshot residue (GSR).            Three of the four occupants in the

vehicle     were   tested    for   GSR   on     scene     and    all   three    tested

negative.       King, however, resisted any attempt to test him on

scene, but he was ultimately tested at the police station, where

officers found gunshot residue on his hands.



                                         B.

      The    grand   jury    returned    a    two-count       indictment       alleging

that King possessed a firearm and that he possessed ammunition,




                                         4
in each instance after having been convicted of a felony. 2                    After

a four-day trial, the jury acquitted King on the possession of

ammunition by a felon charge but convicted him of possession of

a firearm by a felon.          This appeal followed.



                                         II.

                                         A.

     The   sole    issue   before    us       is   whether    the   district   court

erred in denying King’s motion for judgment of acquittal.                       King

contends that the evidence presented at trial was insufficient

to allow the jury to find him guilty beyond a reasonable doubt.

This presents a question of law which we review de novo.                       United

States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

     King’s conviction can stand only if “there is substantial

evidence, taking the view most favorable to the Government,” to

support it.       Glasser v. United States, 315 U.S. 60, 80 (1942).

“[S]ubstantial evidence consists of evidence that a reasonable

finder    of    fact   could    accept    as       adequate   and   sufficient    to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        United States v. King, 628 F.3d 693, 700 (4th Cir.

2011)(internal quotations omitted).                 We can reverse a conviction

2
  The ammunition charge stems from an event unrelated to the one
before us.




                                          5
based     upon     insufficiency       of        the    evidence    only      when   the

“prosecution’s failure is clear.”                      United States v. Moye, 454

F.3d 390, 394 (4th Cir. 2006) (en banc) (citing United States v.

Jones, 735 F.2d 785, 791 (4th Cir. 1984)).                     We must “also assume

that the jury resolved all contradictions in the testimony in

favor of the government.”             Id. (citing United States v. Sun, 278

F.3d 302, 313 (4th Cir. 2002)).                  Lastly, when the evidence tends

to      support         differing      reasonable          interpretations,          the

determination       of    which     interpretation        to   accept    is    properly

within the purview of the jury.                    United States v. Wilson, 118

F.3d 228, 234 (4th Cir. 1997).



                                            B.

      King’s      sole     argument     is       that    there     was   insufficient

evidence for the jury to find that he possessed the firearm.                          He

contends that the officer who observed the firearm in King’s

hand--Officer Belanger--was too far away and had an obstructed

view of the car.          Additionally, King relies on the fact that the

officer who was closest to him--Detective Ballard--saw nothing

in   King’s      hand    and   that   he    believed       King    was   reaching    for

something in the backseat floorboard.

        King also contends that the results of the GSR test showing

the presence of gunshot residue on King’s hands could have been

produced by transfer either (1) from the officers who arrested

                                             6
him, (2) from the patrol car used to transport him to the police

station, or (3) from the holding cell in which he was placed

upon arriving at the police station.

      The    government      responds     that   the    jury     could   reasonably

conclude that King actually possessed the firearm by holding it

in his left hand and placing it on the backseat floorboard.

First,      says   the   government,      Officer      Belanger    observed      King

holding the firearm by the barrel, reaching through the center

console area of the car, and placing the firearm in the backseat

floorboard.        Second, Sergeant Autry saw King with “something in

his left hand” and that King was “putting something underneath

the back seat . . . an object of some sort.”                     Third, Detective

Ballard observed a firearm in the backseat floorboard where King

was   reaching      after    King   was   secured      by   Sergeant     Autry   and

Officer Belanger.           Finally, the GSR test showed that King had

gun shot residue on his hands.

      We agree with the government.              The totality of the evidence

the   government      produced      at   trial   (which     we    have   summarized

above), viewed in the light most favorable to the government,

was more than sufficient to support the jury’s verdict.                          The

jury was also entitled to reject King’s arguments regarding the

alleged contradictions in the evidence.                Sun, 278 F.3d at 313.

      King relies upon United States v. Blue, 957 F.2d 106 (4th

Cir. 1992), in arguing that his conviction should not stand.                      In

                                          7
Blue, an officer stopped a vehicle for an alleged seat belt

violation.      Id. at 107.       As the officer approached the vehicle,

he observed Blue--a passenger--“dip” his shoulder as if he were

reaching under his seat.              Id.     The officer obtained consent to

search the vehicle and found a firearm underneath the passenger

seat.    Id.       Blue was charged with possession of a firearm by

felon.       Id.         The   government         proceeded   on    a    constructive

possession theory and relied solely upon two pieces of evidence:

(1) Blue “dipping” his shoulder as the officer approached the

vehicle; and (2) the officer’s subsequent discovery of a firearm

under the passenger seat.             Id. at 107-08.

      We reversed Blue’s conviction, ruling that in order “[t]o

uphold a finding of constructive possession, . . . more evidence

of   dominion      and    control”     was       required.    Id.       at    108.     We

concluded       that      “the    government          introduced        no     evidence

demonstrating that Blue owned the gun or testimony that Blue had

been seen with the gun.”          Id.       We also noted that the government

failed to show “that Blue had ever been in [the car in which the

gun was found] before.”          Id.

      King’s    reliance       upon    Blue      is   misplaced    for       the   simple

reason that Officer Belanger actually saw King with a firearm in

his hand.      Additionally, the evidence at trial showed that King

frequently used the vehicle in which police found the gun, as it



                                             8
belonged to King’s mother.           Blue, therefore, is of no help to

King.

       We affirm the district court’s judgment.             We dispense with

oral    argument   because    the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       9